Court of Appeals
                                          for THE
                                Third District of Texas
                            P.O.BOX 12547,AUSTIN,TEXAS 78711-2547
                                         (512)463-1733




Date:           May 22, 2015
                                                                           f RECEIVED'
Case Number:    03-15-00119-CV
                                                                                M 012015
Trial Court No.: C-l-CV-15-000342
                                                                            THBDCQUKrOFAFPEAlS
                                                                            K   J&FREYD.KYIF
Style:          Patrick Quigley v. Jeffrey Langle


The enclosed opinion and judgment were sent this date to the following persons:


 The Honorable Eric Shepperd                        The Honorable Billy Ray Stubbiefield
 County Court at Law No. 2                          Administrative Judge
 Travis County Courthouse                           Williamson County Courthouse
 1000 Guadalupe St., #211                           405 Martin Luther King, Box 2
 Austin, TX 78701                                   Georgetown, TX 78626
 * DELIVERED VIA E-MAIL *                           * DELIVERED VIA E-MAIL *


 The Honorable Dana DeBeauvoir                      Jeffrey Langle
 Civil County Clerk                                 3000 Crawford
 Travis County Clerk's Office                       Spicewood,TX 78669
 P. O. Box 149325
 Austin, TX 78714
 * DELIVERED VIA E-MAIL *


 Patrick Quigley
 4114 Manana Mountain Circle
 Spicewood,TX 78669
      TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                         JUDGMENT RENDERED MAY 22,2015




                                    NO. 03-15-00119-CV




                                 Patrick Quigley, Appellant



                                   Jeffrey Langle, Appellee




       APPEAL FROM COUNTY COURT AT LAW NO. 2 OF TRAVIS COUNTY
         BEFORE CHIEF JUSTICE ROSE, JUSTICES GOODWIN AND FIELD
 DISMISSED FOR WANT OF PROSECUTION - OPINION BY JUSTICE GOODWIN




This is an appeal from the judgment signed by the trial court on February 13, 2015. Having

reviewed the record, the Court holds that Patrick Quigley has not prosecuted his appeal and did

not comply with a notice from the Clerk of this Court. Therefore, the Court dismisses the appeal

for want of prosecution. The appellant shall pay all costs relating to this appeal, both in this

Court and in the court below.
"/•




      TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-15-00119-CV




                                  Patrick Quigley, Appellant

                                                v.



                                    Jeffrey Langle, Appellee



             FROM THE COUNTY COURT AT LAW NO. 2 OF TRAVIS COUNTY
        NO. C-l-CV-15-000342, HONORABLE ERIC SHEPPERD, JUDGE PRESIDING



                            MEMORANDUM                 OPINION



               On May 1,2015, this Court sent notice to Patrick Quigley that the clerk's record was

overdue and that this Court had received notice from the Travis County clerk's office that no

payment had been received or arrangements made for payment for the clerk's record. This Court

requested that Quigley make arrangements for the record and submit a status report. Quigley also

was notified that his appeal would be dismissed for want of prosecution if he did respond to this

Court by May 11,2015. To date, Quigley has not responded to the Court's notice. Accordingly, we

dismiss the appeal for want of prosecution. See Tex. R. App. P. 42.3(b), (c).
}&   Court of Appeals                                 OFFICIAL BUSINESS
                                                      STATE OF TEXAS      UJ
                                                                               m
                                                                                              jl*K>j* US POSTAGE» PITNEY BOWES


                                                                                     «??mk
               Third District
                                                      PENALTY FOR
                                                                          i          ^S
     P.O. BOX 12547. AUSTIN. TEXAS 78711-2547
                                                      PRIVATE USE
                                                                                     iM^S701* 000.40°
                                                                                         W&tt IJOC.? 0001401603MAY 22 2015
                                                                          Q. U.




     /RECEIVED x
         JUN 0 12015                                 PATRICK QUIGLEY
      THRDCOURT OFAPPEALS/                           4114 MANAMA MOUNTAIN CIRCLE
                                                     SPICEWOODTX 78669
                                                              NIXIE                787      DE    1270        0005/27/15
                                                                               RETURN        TO    SENDER
                                                                    NOT   DELIVERABLE              AS ADDRESSED
                                                                            UNABLE TO              "ORWARD

                                                              3C:    78711254747                   *0893-04611-27-19
                                                                                               llll.lll..ll||l|.l||„||ll.l.,|.||
                                                                      •||I|H||II>||I>I|I|||||||II||
                                           ei   K£6£ttbs4a